                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


SAIDRICK PEWITTE,                              )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       Case No. 3:17-cv-00822
                                               )       Judge Aleta A. Trauger
CYNTHIA PRATT, R. COBLE, M.D.,                 )
JOE SCHWEITZER, f/n/u SMITH,                   )
                                               )
        Defendants.                            )


                               MEMORANDUM and ORDER

        Before the court is the Objection to Report and Recommendation of Magistrate Judge on

Defendants’ Motion for Summary Judgment (Doc. No. 64), filed by defendants Cynthia Pratt,

Robert Coble, M.D., Joseph Schweitzer, and Samantha Smith. For the reasons discussed herein,

the court will overrule the defendants’ Objection, accept the magistrate judge’s recommendations

in their entirety (Doc. No. 62), and deny the defendants’ Motion for Summary Judgment (Doc.

No. 49).

I.      STANDARD OF REVIEW

        The standard of review applicable to a party’s objections to a magistrate judge’s ruling

depends upon whether the objections pertain to a dispositive or non-dispositive matter. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a). Motions for summary judgment are among the

dispositive motions listed in § 636(b)(1)(A). When a party files objections to a magistrate

judge’s report and recommendation regarding a dispositive motion, the district court must review

de novo any portion of the report and recommendation to which objections are “properly”

lodged. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1)(B) & (C). After review, the




     Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 1 of 15 PageID #: 1012
                                                                                                   2


district judge “may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3);

see also 28 U.S.C. § 636(b)(1).

       An objection is “properly” made if it is sufficiently specific to “enable[] the district judge

to focus attention on those issues—factual and legal—that are at the heart of the parties’

dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985). “The filing of vague, general, or conclusory

objections does not meet the requirement of specific objections and is tantamount to a complete

failure to object.” Special Learning, Inc. v. Step by Step Acad., Inc., 751 F. App’x 816, 819 (6th

Cir. 2018) (citations omitted). In addition, “[a]bsent compelling reasons, [the Magistrate Judge

Act] does not allow parties to raise at the district court stage new arguments or issues that were

not presented to the magistrate.” Harris v. Ocwen Loan Servicing, LLC, No. 17-5399, 2017 WL

8791308, at *2 (6th Cir. Nov. 22, 2017) (quoting Murr v. United States, 200 F.3d 895, 902 n.1

(6th Cir. 2000)). “[T]he Magistrates Act was not intended to give litigants an opportunity to run

one version of their case past the magistrate, then another past the district court.’” Bauman v.

City of Cleveland, No. 1:04-CV-1757, 2015 WL 893285, at *8 (N.D. Ohio Mar. 3, 2015)

(internal quotation marks and citations omitted)).

       By the same token, “[a]n ‘objection’ that does nothing more than state a disagreement

with a magistrate [judge]’s suggested resolution, or simply summarizes what has been presented

before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d

743, 747 (E.D. Mich. 2004); see also Janssen v. Comm’r of Soc. Sec., No. 14-CV-12453, 2015

WL 1737555, at *2 (E.D. Mich. Apr. 16, 2015) (“A non-specific objection, or one that merely

reiterates arguments previously presented, does not adequately identify alleged errors on the part

of the magistrate judge and results in a duplication of effort on the part of the district court[.]”




   Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 2 of 15 PageID #: 1013
                                                                                                 3


(citation omitted)).

II.      FACTUAL AND PROCEDURAL BACKGROUND

         The court adopts in its entirety the summary of the evidence set forth in the “Factual

Background” section of the R&R. (Doc. No. 62, at 2–10.) Although the court will address

specific facts as necessary for resolution of the defendants’ Objections, the discussion herein

presumes familiarity with the R&R.

         Plaintiff Saidrick Pewitte is a prisoner incarcerated at the Turner Trousdale Correctional

Center (“TTCC”). While Pewitte was incarcerated at TTCC, CoreCivic contracted with Correct

Care Solutions (“CCS”), also a private company, to provide medical care to those housed in the

facility. Defendants Smith, Coble, Schweitzer, and Pratt were employed by CCS to work at

TTCC.

         Pewitte initiated this lawsuit in May 2017 by filing a Complaint under 42 U.S.C. § 1983.

He was permitted to proceed in forma pauperis, and, after he filed a verified Amended

Complaint, the court performed a screening in accordance with 28 U.S.C. § 1915(e)(2) and

concluded that he stated colorable claims against defendants Coble and Smith, in their individual

capacities, and against defendants Pratt and Schweitzer, in both their individual and official

capacities, for deliberate indifference to the plaintiff’s serious medical needs.

         Following entry of a scheduling order, the parties engaged in a period of discovery.

Thereafter, the defendants filed their Motion for Summary Judgment, accompanied by a

Memorandum of Law and Statement of Undisputed Material Facts and various affidavits and

exhibits, on December 9, 2019. (Doc. Nos. 49–51.) As summarized by the magistrate judge,

         The defendants argue that they were not deliberately indifferent to Pewitte’s
         serious medical needs and are entitled to summary judgment on all of Pewitte’s
         individual capacity claims because Pewitte never complained about or showed his
         leg injuries to Smith and Coble and because Schweitzer and Pratt were not
         involved in approving or obtaining prescription medications at TTCC. The



      Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 3 of 15 PageID #: 1014
                                                                                                         4


        defendants further argue that they are entitled to summary judgment on Pewitte’s
        official capacity claims because he cannot show a violation of his constitutional
        rights and, in the alternative, cannot show that CCS policies caused any such
        violation.

(Doc. No. 62, at 11–12 (internal citations to the record omitted).) More specifically, the

defendants argue that Smith and Coble cannot be liable for deliberate indifference to the

plaintiff’s serious medical needs, because the undisputed facts show that they actually provided

care and that the plaintiff is simply quibbling with the adequacy of the care provided. In support

of this argument, the defendants assert that the record does not support the plaintiff’s claim that

he suffered from painfully infected leg wounds or that Smith or Coble was deliberately

indifferent to this condition. (Doc. No. 50, at 16, 17.) They argue that Pratt and Schweitzer

cannot be individually liable, because the undisputed facts show that these defendants were not

responsible for ordering medication, approving medication orders, procuring medication,

determining staffing numbers, creating policies or procedures for periods of prison lock-down or

the distribution of medications and the provision of medical care during lock-downs. Finally, the

defendants argue that Pratt and Schweitzer cannot be liable in their official capacity, because,

first, the plaintiff fails to establish a violation of his constitutional rights, and second, the plaintiff

cannot show that a prison policy was the moving force behind any alleged injury. (Doc. No. 50,

at 18–19.)

        The plaintiff filed an affidavit responding to the defendant’s motion, to which he attached

his own supporting evidence, including sick call requests, grievances, and letters he wrote asking

for help regarding his medical treatment. (Doc. No. 53.) The magistrate judge construed this

filing as the plaintiff’s response in opposition to the motion for summary judgment. (Doc. No.

62, at 12.) The plaintiff did not file a response to the defendants’ Statement of Undisputed

Material Facts. The defendants filed a “Response to Plaintiff’s Affidavit” (Doc. No. 54), which




   Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 4 of 15 PageID #: 1015
                                                                                                  5


the magistrate judge considered to be a reply brief, and the plaintiff filed a supplemental

response, refuting arguments raised for the first time in the defendants’ reply brief, in particular

that his response was untimely and that the court could not consider the plaintiff’s unsworn and

uncertified exhibits.

       The magistrate judge issued the R&R on May 6, 2020 (Doc. No. 62), finding, as

threshold matters, that the plaintiff’s response to the Motion for Summary Judgment was timely

under the prison mailbox rule and that the plaintiff’s unsworn and uncertified exhibits could be

considered under Rule 56(e) of the Federal Rules of Civil Procedure. The magistrate judge also

found that, while the plaintiff’s failure to respond to the defendants’ Statement of Undisputed

Material Facts meant that the court would deem the facts set forth therein to be true for purposes

of the Motion for Summary Judgment, that did not automatically mean the exclusion of the

plaintiff’s evidentiary material or that the defendants were entitled to summary judgment.

       Substantively, the magistrate judge also found that material factual disputes preclude

summary judgment in favor of any of the defendants. To reach that conclusion, the magistrate

judge conducted a very thorough analysis of the evidence in the record and set forth a detailed

statement of facts. She concluded that, while the defendants have adduced competent proof in

support of their argument as to why they were entitled to summary judgment, the plaintiff has

succeeded in demonstrating a material factual dispute as to each set of facts upon which the

defendants rely.

       Specifically regarding Smith, the magistrate judge found that the plaintiff’s statements in

the verified Amended Complaint create a material factual dispute as to whether Smith provided

the plaintiff with adequate quantities of his “keep-on-person” medications and as to whether he




   Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 5 of 15 PageID #: 1016
                                                                                                   6


had pain and swelling in his legs when he saw Smith on July 25, 2016. (Doc. No. 62, at 24–25.)

The magistrate judge stated:

       The record evidence, construed in the light most favorable to Pewitte, supports
       Pewitte’s assertion that he suffered from chronic hypertension and diabetes, that
       he was prescribed Furosemide to treat fluid retention and swelling, and that he
       had not received any Furosemide, potassium chloride, or vitamin B6 for eleven
       days before he saw Smith on July 25, 2016. Based on this record, it cannot be said
       that Pewitte’s testimony about experiencing severe swelling in his legs and
       resulting injuries and showing those injuries to Smith is “demonstrably false or
       totally implausible.” The Court therefore finds that Pewitte has pointed to more
       than a mere scintilla of evidence supporting his position that Smith was aware of
       and failed to treat injuries on Pewitte’s legs.

(Id. at 26 (quoting Davis v. Gallagher, 951 F.3d 743, 750 (6th Cir. 2020)).) Because Pewitte’s

account of his July 25, 2016 clinic visit conflicts with Smith’s, and the record evidence does not

definitely support one version over the other, the court found that Smith is not entitled to

summary judgment.

       As for the claims against Coble, the plaintiff similarly alleges that this defendant was

deliberately indifferent to his serious medical needs because he was aware of, but failed to treat,

the plaintiff’s leg wounds. The magistrate judge again found a material factual dispute as to

whether, when the plaintiff saw Coble on January 3, 2017, he complained about aggravated

edema with swelling in his lower legs and painful sores. The magistrate judge pointed to other

evidence in the record, besides the plaintiff’s assertions, that support this claim. (Doc. No. 50, at

27–28.) In addition, she added, “Coble has not asserted that he physically examined Pewitte

during this visit, and Pewitte states that he did not.” (Id. at 28.) Further, according to Pewitte,

“even after he complained to Coble about aggravated edema and extreme swelling in his legs,

Coble ‘remained seated and did not perform a physical examination[,]’ although Coble ‘did

“look at” the large and painful clusters of burst boils and open ulcers on [Pewitte’s] legs . . . .’”

(Doc. No. 62, at 29 (quoting Doc. No. 11, ¶¶ 123, 124.) Finding that the plaintiff had “pointed to




   Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 6 of 15 PageID #: 1017
                                                                                                   7


specific, nonconclusory facts in the summary judgment record demonstrating that Coble was

aware of severe injuries to Pewitte’s legs and failed to treat them,” the magistrate judge found

that a material factual dispute precludes summary judgment on the plaintiff’s deliberate

indifference claim. (Doc. No. 62, at 29.)

       As for Schweitzer and Pratt, the magistrate judge noted that these defendants argue that

they are entitled to summary judgment on the individual capacity claims, because “only

providers ordered medications. Health Services Administrators did not order medication, nor

were they involved in the approval of medication orders or the procurement of medications that

were ordered.” (Doc. No. 62, at 31 (quoting Doc. No. 51 ¶ 33).) The magistrate judge further

noted, however, that Schweitzer and Pratt state in their affidavits that they were responsible for

notifying medical providers who did procure medication if prescribed medications were not

received. Thus, by their own description of their role, they were engaged “in ensuring inmates

received prescribed medications for inmates that is directly relevant to Pewitte’s claims.” (Doc.

No. 62, at 32.) For his part, the plaintiff attests that he repeatedly complained about not receiving

his keep-on-person medications, and this testimony is supported by a letter in the record

addressed to Pratt. Pratt’s affidavit does not address Pewitte’s letter, and Schweitzer’s affidavit

does not address the plaintiff’s sworn statement that, when Pewitte asked Schweitzer personally

why he was not receiving his keep-on-person medications, Schweitzer responded that his team

was understaffed and overworked. (See Doc. No. 11 ¶ 54.) In sum, viewing the evidence in the

record in the light most favorable to the plaintiff, the magistrate judge found a material factual

dispute as to whether “Schweitzer and Pratt had some relevant responsibility to notify CCS

medical providers when TTCC inmates did not receive prescription medications and, therefore,

could have acted with deliberate indifference to Pewitte’s serious medical needs regarding his




   Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 7 of 15 PageID #: 1018
                                                                                                 8


keep-on-person medications.” (Doc. No. 62, at 32.) The R&R recommends denying summary

judgment to Schweitzer and Pratt on the individual capacity claims on that basis.

       Finally, regarding the official capacity claims, the magistrate judge first found that the

plaintiff asserts a federally protected right—the denial of adequate medical care in violation of

his rights under the Eighth Amendment. The R&R also concluded that Pewitte adequately

alleges that CCS had “a custom or practice of (1) failing to maintain adequate staffing levels to

ensure that inmates had access to keep-on-person medications and glucose monitoring during

lockdowns, and (2) failing to transmit keep-on-person medication orders and ignoring inmates’

resulting complaints.” (Doc. No. 62, at 35 (citing Doc. No. 11).) Although the defendants present

evidence to support their argument that the plaintiff could not show that a CCS policy led to a

violation of his constitutional rights, the magistrate judge found the evidence presented by the

defendants does not actually address or refute the plaintiff’s allegations that CCS had an

unwritten policy or custom of condoning insufficient clinic staffing levels to provide inmates

with access to keep-on-person medications and glucose monitoring during lock-downs or

repeated deprivations of prescribed keep-on-person medications even when the facility was not

on lock-down. (Doc. No. 62, at 37.) More generally, the magistrate judge noted that the

defendants have not “addressed the specific legal standards governing inaction theory claims” or

“analyzed the relevant factual and legal issues specific to Pewitte’s particular claims.” (Id.) The

magistrate judge, therefore, recommends denying summary judgment on the official capacity

claim as well.

III.   OBJECTIONS TO THE R&R

       The defendants filed their timely Objections, asserting that, even taking as true the

plaintiff’s factual allegations, the plaintiff cannot show that the defendants were deliberately




   Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 8 of 15 PageID #: 1019
                                                                                                 9


indifferent to his serious medical needs. The defendants argue that the plaintiff’s allegations, at

most, demonstrate mere negligence rather than deliberate indifference.

       More specifically, the defendants claim that there is no dispute that Smith saw Pewitte on

July 25, 2016, physically evaluated him, acknowledged his medical history, and completed a

treatment plan. Accordingly, they argue that the plaintiff cannot show that Smith intentionally

denied him access to medical care. (Doc. No. 65, at 3.)

       Regarding Coble, the defendants argue that the magistrate judge’s assertions that “Coble

has not asserted that he physically examined Pewitte during [the January 3, 2017] visit” and that

the “record supports findings . . . that Coble did not perform an independent physical

examination of Pewitte during [the January 3, 2017] visit” are incorrect. (Doc. No. 65, at 4

(quoting Doc. No. 62, at 29).) Rather, the defendants argue, Coble’s testimony and the record

evidence “confirm[ that] Coble saw Pewitte on January 3, 2017” and “made treatment decisions

for Pewitte during that visit.” (Id. (citing Coble Aff., Doc. No. 49-7 ¶ 5, and CCS000028).) Thus,

the defendants insist, the plaintiff has not created a material factual dispute as to whether Coble

denied Pewitte access to medical care or was deliberately indifferent to the plaintiff’s serious

medical needs.

       The defendants object to the denial of summary judgment on the individual capacity

claims against Schweitzer and Pratt on the basis that their sworn testimony establishes that “they

do not process physicians’ medication orders, and they do not transmit medication orders to

pharmaceutical providers,” and “[t]he Plaintiff has not identified any evidence contrary to that

testimony.” (Doc. No. 65, at 5.) As to the official capacity claims, the defendants object that the

“record evidence . . . establishes that CCS employees did not handle security, lockdowns, or

access to inmates. Because CCS employees did not have control over access to inmates during




  Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 9 of 15 PageID #: 1020
                                                                                                10


lockdowns, it is logistically impossible for CCS to have a policy that impacts inmate access to

medications and glucose monitoring during lockdowns.” (Doc. No. 65, at 6 (footnote reference

omitted).)

IV.    ANALYSIS

       Generally, the defendants’ objections do “nothing more than state a disagreement with a

magistrate [judge]’s suggested resolution, or simply summarize[] what has been presented

before,” and, as such, are not proper objections. Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D.

Mich. 2004). They do not actually point to any error on the part of the magistrate judge. The

court has nonetheless reviewed de novo the objections presented by the defendants and finds that

they are without merit.

       A.      Smith

       As set forth above, the magistrate judge specifically found that the plaintiff’s statements

in the verified Amended Complaint create a material factual dispute as to whether Smith

provided the plaintiff with adequate quantities of his “keep-on-person” medications and as to

whether he had pain and swelling in his legs when he saw Smith on July 25, 2016 that she

ignored. (Doc. No. 62, at 24–25.) The defendants do not even address these allegations or the

magistrate judge’s conclusion that the plaintiff’s allegations and other evidence create a material

factual dispute as to whether Smith acted with deliberate indifference to the plaintiff’s serious

medical needs. Having considered this issue de novo, the court agrees with the magistrate judge

that material factual disputes preclude summary judgment in favor of Smith.

       B.      Coble

       As set forth above, the defendants claim that the magistrate judge was incorrect in stating

that Coble has not asserted that he physically examined Pewitte during the January 3, 2017 visit.

The court has conducted a de novo review of the record and finds no error. Pewitte, indeed,



  Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 10 of 15 PageID #: 1021
                                                                                               11


acknowledges that he had a “visit” with Coble on January 3, 2017, but he asserts in the verified

Amended Complaint that Coble “remained seated and did not perform a physical evaluation” and

that, although Coble “look[ed] at” the plaintiff’s swollen legs and the open sores, he did not

make any significant changes to the plaintiff’s medication or order treatment for the boils and

open sores. (Doc. No. 11 ¶ 124.) Coble states in his Affidavit that he “saw” the plaintiff on

January 3, 2017 for a blood sugar check, prescribed Naproxen for 180 days, a face mask for

CPAP, and placed the plaintiff on a therapeutic diet for 90 days. (Doc. No. 49-7 ¶ 5.) He does not

state that he performed a physical examination. Moreover, the defendants do not address or even

acknowledge the magistrate judge’s finding that the plaintiff has established the existence of a

material factual dispute as to whether Coble was aware of, and failed to treat, the injuries on

Pewitte’s legs.

        The court, having conducted a de novo review of this objection, finds that there is a

material factual dispute on this issue as well and that defendant Coble is not entitled to summary

judgment. The court will accept in their entirety the magistrate judge’s findings and conclusions

in this regard.

        C.        Schweitzer and Pratt – Individual Capacity Claims

        These defendants insist that they are entitled to summary judgment because their sworn

testimony establishes that “they do not process physicians’ medication orders, and they do not

transmit medication orders to pharmaceutical providers,” and “[t]he Plaintiff has not identified

any evidence contrary to that testimony.” (Doc. No. 65, at 5.) The magistrate judge

acknowledged Schweitzer and Pratt’s arguments and evidence regarding this issue, stating:

        Schweitzer and Pratt argue that they are entitled to summary judgment on
        Pewitte’s individual capacity claims against them because they assert in the
        defendants’ statement of undisputed material fact that, at TTCC, only ‘providers
        ordered medications. Health Services Administrators did not order medications,




  Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 11 of 15 PageID #: 1022
                                                                                              12


       nor were they involved in the approval of medication orders or the procurement of
       medications that were ordered[.]’ The Court accepts this assertion as true for
       purposes of summary judgment.

(Doc. No. 62, at 30–31 (quoting Doc. No. 51 ¶ 33).) The magistrate judge also examined other

evidence in the record, including the affidavit of Stephanie Ruckman, a CCS nurse practitioner

employed at TTCC, who states that, “[a]t [TTCC], providers ordered medications. Health

Services Administrators did not order medications, nor were they involved in the approval of

medication orders or the procurement of medications that were ordered.” (Doc. No. 49-1 ¶ 35)

Schweitzer’s and Pratt’s affidavits similarly state that, “[a]s Health Services Administrator[s],

[we] did not prescribe medications, nor did [we] approve or transmit medication orders. [We]

also did not facilitate the stocking of medications[.]” (Doc. No. 49-3 ¶ 19; Doc. No. 49-4 ¶ 19.)

       Nonetheless, the magistrate judge found that this evidence is not sufficient to completely

rebut the plaintiff’s claims and the evidence he offers to support them:

       Schweitzer’s and Pratt’s affidavits also state that it was their role to notify the
       medical providers who did procure medications if prescribed medications were
       not received; Schweitzer and Pratt state that, “[i]f an inmate complained about not
       receiving medication, [we] reviewed the chart to confirm whether the medication
       had been received and/or ordered, and if additional actions were needed, [we]
       would notify CCS medical providers[.]”Thus, even taking as true that Schweitzer
       and Pratt “did not order medications, nor were they involved in the approval of
       medication orders or the procurement of medications that were ordered,” the fact
       that they “would notify medical providers” when an inmate’s medication had not
       been received describes a role in ensuring inmates received prescribed
       medications for inmates that is directly relevant to Pewitte’s claims.

                Pewitte states that he repeatedly complained about not receiving his keep-
       on-person medications, and his testimony is supported by a letter in the record
       addressed to Pratt in which Pewitte complains about his “mandated medication(s)
       . . . not being ordered, or not [being made] available for month[]s . . . .” Pratt’s
       affidavit does not address Pewitte’s letter. Moreover, Schweitzer’s affidavit does
       not address Pewitte’s sworn statement that, when Pewitte asked Schweitzer why
       he was not receiving his keep-on-person medications, Schweitzer replied that
       “[h]e did not have anybody to fill the orders[ ] because” his team was
       “understaffed” and his “people [were] overworked[.]” This response, which is
       uncontroverted for purposes of summary judgment, further suggests that health




  Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 12 of 15 PageID #: 1023
                                                                                                  13


        services administrators had a relevant role to play when inmates complained
        about not receiving medications.

                The Court finds that the record evidence, construed in the light most
        favorable to Pewitte, supports a finding that Schweitzer and Pratt had some
        relevant responsibility to notify CCS medical providers when TTCC inmates did
        not receive prescription medications and, therefore, could have acted with
        deliberate indifference to Pewitte’s serious medical needs regarding his keep-on-
        person medications.

(Doc. No. 62, at 31–32 (internal record citations omitted).)

        The court, having reviewed this issue and the underlying evidentiary material de novo,

finds that the magistrate judge did not err in concluding that material factual disputes preclude

summary judgment in favor of these defendants in their individual capacity.

        D.      Official Capacity Claims Against Schweitzer and Pratt

        Pewitte’s official capacity claims are premised upon allegations that Schweitzer and

Pratt, in their official capacities as CCS employees, violated his Eighth Amendment rights by

adopting a custom or practice of (1) failing to maintain adequate staffing levels to ensure that

inmates had access to keep-on-person medications and glucose monitoring during lockdowns,

and (2) failing to transmit keep-on-person medication orders and ignoring inmates’ resulting

complaints. (See Doc. No. 11 ¶¶ 158, 168, 172–74; see also Doc. No. 65, at 4 (summarizing the

plaintiff’s official-capacity claims).)

        As set forth above, Schweitzer and Pratt argue that the official-capacity claims fail, first,

because there is no material factual dispute as to whether they failed to transmit orders for keep-

on-person medications. The court has already rejected that argument, supra. These defendants

also insist that the evidence establishes that “CCS employees did not handle security, lockdowns,

or access to inmates” (Doc. No. 66, at 6 (citing 49-3 ¶ 4; Doc. No. 49-4 ¶ 4)) and that,




  Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 13 of 15 PageID #: 1024
                                                                                               14


consequently, it is “logically impossible for CCS to have a policy that impacts inmate access to

medications and glucose monitoring during lockdowns.” (Id.)

       The magistrate judge addressed this argument as well but noted that the defendants’

factual assertions do not directly address the plaintiff’s allegations that CCS had an unwritten

policy, practice or custom of condoning a staffing level that was insufficient to provide inmates

with adequate access to keep-on-person medications and glucose monitoring during

lockdowns—or even when the facility was not locked down. More specifically, although the

defendants allege that “[d]uring lock down periods, the practice was for nurses to come to the

units for pill call and diabetic call” escorted by security staff (Doc. No. 51 ¶ 35), “they do not

address Pewitte’s claim that CCS maintained inadequate staffing levels to implement this

practice.” (Doc. No. 62, at 37.) In addition, although Schweitzer and Pratt insist that they were

not personally involved in determining the staffing level, “it is CCS’s action or inaction that is

relevant.” (Id.) The magistrate judge found that the defendants have not addressed the legal

standards governing inaction claims or analyzed the relevant factual and legal issues specific to

Pewitte’s claims. She therefore concluded that the defendants are not entitled to summary

judgment on the official capacity claims.

       The defendants, again, have simply reiterated the arguments raised in their summary

judgment briefing but have not shown that the magistrate judge erred in her consideration of the

evidence or in applying the law to the undisputed facts. The objection to the denial of summary

judgment on these claims, too, will be overruled.

V.     CONCLUSION AND ORDER

       Having conducted a de novo review of those portions of the R&R to which the

defendants have properly objected, the court finds the Objection to be without merit. The

Objection (Doc. No. 64) is OVERRULED, and the court ACCEPTS the magistrate judge’s



  Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 14 of 15 PageID #: 1025
                                                                                            15


findings and recommendations in their entirety. The defendant’s Motion for Summary Judgment

(Doc. No. 49) is DENIED.

       The case is returned to the magistrate judge under the original referral Order for

consideration of the plaintiff’s pending Motion for Appointment of Counsel (Doc. No. 58).

       An Order resetting the trial date will enter separately.

       It is so ORDERED.




                                                      ALETA A. TRAUGER
                                                      United States District Judge




  Case 3:17-cv-00822 Document 68 Filed 08/31/20 Page 15 of 15 PageID #: 1026
